COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 MANUEL ARTURO HERNANDEZ                         §              No. 08-22-00107-CV
 AND DUMP BODIES, INC.,
                                                 §                 Appeal from the
                      Appellants,
                                                 §           County Court at Law No. 6
 v.
                                                 §            of El Paso County, Texas
 PAWNEE LEASING CORPORATION,
                                                 §              (TC# 2019DCV4048)
                        Appellee.
                                                 §
                                            ORDER

       The notice of appeal was filed in this office on June 27, 2022, and upon further review of

the Order for Severance the District Clerk provided to the Court, it appears the Order does not

contain the new cause number.

       Therefore, the Court ORDERS that the Honorable M. Sue Kurita, Judge for County Court

at Law No. 6 of El Paso County, Texas, enter a corrected order to include the new cause number.

The corrected order shall be filed with the District Clerk of El Paso County, Texas, and the

District Clerk shall include the corrected order in the clerk’s record which is due August 2, 2022.

       IT IS SO ORDERED this 27th day of June, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.